Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22, 1967, disqualifying claimant from benefits effective April 10, 1967, on the ground of unavailability for employment. (Labor Law, § 591, subd. 2.) Claimant, a college graduate, was employed as administrative assistant to the president of a garment manufacturing company and lost his job in January, 1967 due to an internal shake-up. He became self-employed on May 1,1967. Although he contends that he answered advertisements for jobs and contacted prospective employers, he was unable to present any satisfactory evidence of his job efforts, and kept no records of such efforts. The finding that he must be deemed unavailable for employment by reason of the almost complete absence of verifiable job efforts is supported by the record. The factual issues, including credibility, are within the province of the board, and there is substantial evidence to sustain its determination. (Matter of Knobloch [Catherwood], 28 A D 2d 765; Matter of Klapper [Catherwood], 29 A D 2d 592.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.